Title: From David Humphreys to William Heath, 28 April 1781
From: Humphreys, David
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 28th 1781
                        
                        I am directed by His Excellency the Commander in Cheif to inform you that the Troops of the Massachusetts
                            Line may receive four Months Pay. I have the honor to be Your most Obedt Servant
                        
                            D. Humphrys Aide De Camp
                        
                    